KINDER MORGAN ENERGY PARTNERS, L.P. AND SUBSIDIARIES EXHIBIT 12 – STATEMENT RE: COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (Dollars In Millions Except Ratio Amounts) Three Months Ended Three Months Ended March 31, 2012 March 31, 2011 Earnings: Pre-tax income from continuing operations before adjustment for net income attributable to the noncontrolling interest and equity earnings (including amortization of excess cost of equity investments) per statements of income $ $ Add: Fixed chargesServices Amortization of capitalized interest 4 1 Distributed income of equity investees 58 47 Less: Interest capitalized from continuing operations (5
